DETAILED ACTION
This Action is in response to Applicant’s IDS filed on 01/19/2022. Claims 1-4, 6-8, 10, 13-16, 18-20, 22, 25 and 34 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Allowable Subject Matter
Claims 1-4, 6-8, 10, 13-16, 18-20, 22, 25 and 34 are allowed.
Regarding to claim 1, 13, 25 and 34, the best prior art found during the prosecution of the application, Xu et al Patent Application No. :( US 2019/0158360 A1) hereinafter referred Xu, in view of 3GPP TSG-RAN WG3 Samsung, Meeting #92 R3-161065 Nanjing, China, and 23-27 May 2016 hereinafter referred as Samsung.  XU discloses the radio access network (RAN) node to transmit slice-related information in a wireless communication system is provided. The transmitting  path switch request message comprising slice-related information to a core network (CN) node, and receiving a path switch response message comprising at least one of a common control plane function (C-CPF) identifier (ID), a finally selected slice-related ID or U-Plane information from the CN node. The slice-related information may comprise the C-CPF ID. The U-Plane information may comprise at least one of an Internet protocol (IP) address, a tunnel endpoint ID (TEID) or a mapping ID. The method may further include transmitting the finally selected slice-related ID and the U-Plane information to a UE after receiving the path switch response message.
Samsung discloses the CN slicing is based on the slice index and a mapping in the RAN node. Based on that, the RAN slicing selection and CN slicing selection mechanism are discussed in below sections. There are several methods for CN entity selection, related to which architecture will be used for CN slice: RAN shall support initial selection of the CN entity for initial routing of uplink messages based on received slice index and a mapping in the RAN node (CN entity, slices supported). RAN shall support selection of the CN entity with NNSF-like function, e.g. the input for the NNSF function can be the NW function identity of the CP slice which the UE registered in Xu and Samsung fail to teach the network slicing aware access network. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the  obtaining a mapping of core network (CN) slice identifiers to radio access network (RAN) slice identifiers; receiving a slice registration request from a user equipment (UE); determining a RAN slice identifier associated with the slice registration request based at least in part on the mapping of CN slice identifiers to RAN slice identifiers; mapping the determined RAN slice identifier to a local slice identifier relative to the UE; and sending a slice registration response to the UE, the slice registration response including the determined local slice identifier. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642